Citation Nr: 1205786	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  03-08 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to May 1971.  He also had subsequent service with the Nebraska National Guard (from 1980 to 1989) and the Colorado National Guard (from 1990 to 2002).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  It was previously before the Board in December 2006 (before a Veterans Law Judge who is no longer with the Board), in December 2007 (when it was remanded to afford the Veteran a hearing before the Board), and in January 2011 (when the claim was reopened and remanded for de novo review).  In November 2010, a video-conference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In February 2010 correspondence the Veteran revoked his designation of DAV as his representative.  His appeal had included a claim of service connection for tinnitus; an interim (August 2011) rating decision granted service connection for tinnitus, rated 10 percent, effective August 29, 2003 (the date of claim).  In December 2011, the Board sought a the Veterans Health Administration (VHA) medical expert advisory opinion regarding the etiology of the Veteran's bilateral hearing loss.


FINDING OF FACT

It is reasonably shown that the Veteran's bilateral hearing loss disability shares a common etiology with his service-connected tinnitus, and that the onset of such occurred in service.


CONCLUSION OF LAW

Service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies in the instant case.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter.

Factual Background

The Veteran's written communications and hearing testimony reflect his contention that his hearing loss is the result exposure to helicopter noise and machinegun fire during service, when his only hearing protection was a flight helmet.  The Veteran was a helicopter repairman in service and was awarded an Air Medal; it is not in dispute that he was subjected to noise trauma in service (and served in combat).  [An August 2011 rating decision granted him service connection for tinnitus.]  

Service treatment records (STRs) show that on May 1969 induction audiometry evaluation, puretone thresholds, in decibels, were (on two studies):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10
LEFT
10
10
10

10




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
5

25
LEFT
5
15
10

25

Audiometry on July 1970 Initial Class III Flight Physical examination showed puretone thresholds were:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
15
5
LEFT
30
20
20
15
10

A May 1971 service separation examination report shows only an illegible whispered voice evaluation.  The Veteran reported that he had "not changed" since his last physical.  

On June 1980 National Guard enlistment audiometry, puretone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
15
5
5
LEFT
10
25
15
15
5

On May 1981 National Guard flight status audiometry, puretone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
10
5
LEFT
15
25
15
10
5

February 1982 National Guard audiometry showed that puretone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
20
0
5
LEFT
20
30
10
5
5




January 1983 audiometry showed that puretone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
25
5
5
LEFT
15
25
20
5
5

January 1984 audiometry showed that puretone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
0
0
LEFT
10
30
25
10
10

On February 1985 flight physical audiometry, puretone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
15
10
10
LEFT
15
25
20
10
5

January 1986 audiometry showed that puretone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
20
0
10
LEFT
15
30
20
5
10

January 1987 audiometry showed that puretone thresholds were:  







HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
25
5
10
LEFT
20
35
25
15
20

On November 1989 National Guard enlistment audiometry, puretone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
20
5
0
LEFT
15
25
20
5
5

The examination report shows a finding of "low frequency hearing loss" and includes a notation that repeat hearing test in January 1990 showed a puretone threshold of 35 decibels at 1000 Hertz and there were "no other changes."  

The Veteran reported a history of hearing loss on October 1991 and June 1993 periodic National Guard examinations.  On October 1991 audiometry examination, puretone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
15
0
5
LEFT
15
35
15
0
10

On June 1993 audiometry examination, puretone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
15
5
0
LEFT
20
35
20
5
5

Bilateral low frequency hearing loss was noted on September 1998 National Guard audiometry examination; puretone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
15
5
0
LEFT
20
35
15
5
10

On May 2004 VA audiological evaluation puretone air conduction thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
30
20
20
LEFT
30
40
30
20
20

Bone conduction studies showed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
30
15
15
LEFT
30
35
30
15
15

The examiner provided the following addendum opinion:  

A review of the c-file revealed two hearing tests in 1969 and early 1970 that revealed hearing to be within normal limits.  Examiner did not see a copy of the test by the National Guard in the 1980s that veteran reported showed a hearing loss.  The configuration of the hearing loss present at this evaluation is not consistent with noise exposure.  In the absence of any hearing test showing a hearing loss while in the military, it is the opinion of the examiner that the hearing loss is as likely as not not related to military service.  Therefore, it is the opinion of the examiner that the tinnitus is as likely as not not related to military service.  If other evidence of later examinations showing a hearing loss while in the National Guard were presented, a review could be undertaken and a new opinion could be offered.

Private treatment records in March 2004 show findings of mild bilateral sensorineural hearing loss (SNHL) between 1000 and 1500 Hertz recovering to WNL (within normal limits).  

A September 2004 statement by a co- works attests that the Veteran has a hearing loss disability.  

On VA audiological evaluation in March 2011, pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
15
20
25
LEFT
35
45
20
10
20

The examiner noted the Veteran had normal hearing nine years after military service and opined that "it is less likely as not that hearing loss is related to military noise exposure."  

In December 2011, the Board found that the medical opinions in this case provided inadequate explanation of the conclusions reached, and that further medical guidance was necessary.  A VHA medical expert advisory opinion was sought.  

In December 2011 a VA audiologist who reviewed the claims file noted that the Veteran's current bilateral low frequency hearing loss was similar to what was seen in 1970 (i.e., during service) (and that he gave conflicting statements regarding the initial onset of tinnitus).  The expert found that "the configuration of the Veteran's hearing loss is inconsistent with an etiology of noise trauma", explaining that the "human ear develops hearing loss from acoustic trauma, and all hazardous noise, in high frequencies, not the low frequencies."  The medical expert also noted that the Institute of Medicine reported that there is no scientific basis for delayed-onset hearing loss due to noise trauma; however, Hensley v. Brown requires that that the hearing tests be reviewed for worsened hearing, even when hearing is normal in service."  The medical expert found that the "Veteran's hearing did worsen in the low frequencies from 1969 to 1970, in both ears, although not in the high frequencies where acoustic trauma causes hearing loss."  The expert also noted that "[t]innitus is commonly agreed to be related to hearing loss, and as such there is no medical basis for disassociating the etiology of the Veteran's hearing loss disability from the etiology for his tinnitus."  The expert stated:  

In this Veteran's case, a review of the reported onset time of the tinnitus may be instructive in determining whether the hearing loss should be attributed to the same etiology as the tinnitus.  A report of tinnitus onset coincidental with hazardous noise exposure, even in the absence of hearing loss, may be plausibly linked to the noise (especially if combat noise is conceded), but a reported tinnitus onset many years after the hazardous noise exposure in question requires a review of other potential causative factors, which may include further noise exposure (occupational or recreational), chronic illness, prescription medications, head injury, and other.  In this case, the Veteran initially reported the tinnitus onset to be many years after his release from active duty.

The consulting expert opined in conclusion that the Veteran's current hearing loss is less likely as not related to the Veteran's exposure to noise trauma in service; that the hearing loss is low frequency (and therefore is not consistent with hearing loss from noise trauma); and that the medical etiology of the hearing loss was not known.  

Legal Criteria and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service (which includes ACDUTRA and when a National Guard unit is called to Federal service).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.7, 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 .

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is shown by official audiometry.  It is also not in dispute that by virtue of his Air Medal award, the Veteran is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  Notably, by the award of service connection for tinnitus, VA has conceded that such disability became manifest in service, and has persisted.

A hearing loss disability (as defined in 38 C.F.R. § 3.385) was not manifested in service (and was first documented in the record in 2004).  Accordingly, the analysis must turn to whether there is (competence evidence) evidentiary support for a nexus between the Veteran's current hearing loss and his service.  While the conclusions of both the May 2004 VA examiner and the November 2011 expert opinion-provider are to the effect that the Veteran's hearing loss disability is unrelated to noise trauma in service, the explanation of rationale by the November 2011 VA expert opinion-provider actually supports the Veteran's claim.  

First of all, the expert states that the etiologies of the Veteran's hearing loss and tinnitus may not be dissociated.  This finding is particularly significant in light of the fact that the tinnitus is service-connected, and deemed to have had its onset in service; by inference, then, the VHA expert opinion supports the conclusion that the onset of the hearing loss occurred in service.  

Furthermore, the VHA medical expert opinion acknowledges that the Veteran's low tone hearing declined in 1969/1970 (while he was in service).  While the VHA expert noted that the hearing loss is not in the high frequencies (and therefore unrelated to noise trauma in service), and that the etiology of the hearing loss cannot be determined, those findings are not dispositive.  What is dispositive is that (whatever the etiology) the onset/etiology of bilateral hearing loss disability is (along with that of tinnitus) shown to have occurred in service/and thereby be service-related.  The requirements for establishing service connection are met; service connection for bilateral hearing loss disability is warranted.     
ORDER

Service connection for bilateral hearing loss disability is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


